Dismissed; Opinion Filed March 27, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01450-CV

                            THEODIST R. THOMAS, Appellant
                                         V.
                        C & C RESIDENTAL PROPERTIES, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-06257-C

                              MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Stoddart
                                   Opinion by Justice Stoddart
       The clerk’s record in this case is past due. By letter dated February 12, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide, within ten days, written verification of payment or arrangements

to pay for the clerk’s record or written verification appellant had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so could result in the dismissal

of this appeal. To date, the clerk’s record has not been filed and appellant has not provided the

required documentation regarding the clerk’s record nor otherwise corresponded with the Court.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Craig Stoddart/
                                                CRAIG STODDART
                                                JUSTICE



171450F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THEODIST R. THOMAS, Appellant                     On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
 No. 05-17-01450-CV        V.                      Trial Court Cause No. CC-17-06257-C.
                                                   Opinion delivered by Justice Stoddart.
 C & C RESIDENTAL PROPERTIES,                      Justices Francis and Brown participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee C & C RESIDENTAL PROPERTIES recover its costs of
this appeal from appellant THEODIST R. THOMAS.


Judgment entered this 27th day of March, 2018.




                                             –3–